This is an appeal from the determination of a deficiency in income tax for the year 1920 in the amount of $109.15.
FINDINGS OE PACT.
The taxpayer is an individual residing in New York City, and during the year in question was conducting a delicatessen store in partnership with his brother, Anthony.
The taxpayer and his brother, in connection with the said partnership, did not keep books of account showing either receipts and disbursements on account of the business or accrued items of income and expense. The taxpayer filed an income-tax return, containing *1264what he believed to be the income derived by him from the said business, but no partnership return was filed in connection therewith.
The Commissioner after an examination of such books and records as were available determined the deficiency here in issue.
The taxpayer during the year in question was the head of a household consisting of himself, a dependent mother, and two dependent minor brothers, 10 and 12 years of age, respectively. The members of the said household, other than the taxpayer, were incapable of self-support and were supported by him.
DECISION.
The deficiency, should be computed in accordance with the foregoing findings of fact. Final determination will be settled upon IQ days’ notice, in accordance with Hule 50.